DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 03/11/22.
Response to Arguments
Applicant's arguments filed 03/11/22 have been fully considered but they are not persuasive.
1] applicant argues: (summary Remarks pg 8-9)(emphasis added)

Claim Rejections Under 35 U.S.C § 101
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
Applicant respectfully disagrees. Please refer to amended claim 1.
[Step 1] Applicant submits that because amended claim 1 is a method claim that
recites a series of steps of a method for monitoring host computers, amended claim 1
is directed to a process, which is one of the statutory categories of invention.
[Step 2A: Prong 1] Applicant submits that amended claim 1 does not recite an
abstract ideal because the steps are not practically performed in the human mind
(monitoring host computers is impossible to be performed in the human mind).
Finally, the claim does not recite any method of organizing human activity such as a
fundamental economic concept or managing interactions between people.
[Step 2A: Prong 2] However, in the event that amended claim 1 is considered as
being an abstract idea or a mental process, in step 2A-Prong 2 (integration into a
practical application), Applicant submits that the claims are generally directed to a
method for monitoring host computers, by using a monitoring device disposed in the
server and including a processor and a non-transitory memory electrically coupled to
the processor. In the prior art and with reference to paragraphs [0002]-[0003] of the
specification of the present application, when an administrator uses the Cacti system (i.e. a conventional monitoring system), the administrator usually needs to manually add a host computer to the system, add a host computer to a node tree, configure the port graphs for the host computers, name the host computers and the port graphs, and combine the port graphs, etc., in the system. The way of manually creating port graphs for each host computer clearly is not able to meet the needs for an increasing number of host computers. As noted above, it is necessary to improve the efficiency of host computers monitoring. Thus, amended claim 1 is integrated into the host computers monitoring by the monitoring device disposed in the server and is thus eligible under step 2A-Prong 2 of 35 USC 101. See Example 40 – Adaptive Monitoring of Network Traffic Data of the USPTO's Subject Matter Eligibility Examples.
…
The examiner respectfully disagrees.
Specifically, in contrast to example 40, applicant’s claim elements (claim 12) of generic memory, processor, device, target node, host computer do not use the judicial exception that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. 
Furthermore, per applicant’s own specification and citation of [0002-3] above, claimed invention is not a technical improvement and/or solution to the functioning of a computer or to any technology or technical field, apply judicial exception by use of a particular machine, or effect transformation or reduction of a particular article to a different state or thing; instead, as argued by applicant,  claimed invention is automating a manual human process to improve efficiency of the administrator using, for example, Cacti (that applicant argues above is a conventional monitoring system)
Furthermore, this response (A.NE 3/11/22) amends to remove details of Cacti in amended claims (see CLM 3/11/22) that are entered. These entered amendments further broaden the scope of claims such that claims do not use the judicial exception that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.
Therefore, for these reasons, differently from example 40, claimed invention is not integrated into a practical application. Claims are ineligible.
	
2] applicant argues: (summary Remarks pg 9-10)(emphasis added)
…
[Step 2B] Moreover, please go to step 2B of the Mayo analysis, otherwise known as the "inventive concept idea." Applicant submits that amended claim 1 and its dependent claims amount to "significantly more" than the judicial exception because these steps amount to more than mere instructions to apply the exception using a generic computer component, and improve on an existing technological process of monitoring host computers.
Specifically, the claims are generally directed to a computer-implemented monitoring method for monitoring host computers. In the prior art, when an administrator uses the Cacti system, the administrator usually needs to manually he way of manually creating port graphs for each host computer clearly is not able to meet the needs for an increasing number of host computers. As noted above, it is necessary to improve the efficiency of host computers monitoring. See paragraphs [0002] to [0003] of the specification of the present application. The steps of providing a preset script that, when executed, implements the following steps including: acquiring node information of a target node and host computer information of a target host computer in the target node, calling a host computer template that matches the target host computer, and creating an instance of the target host computer in a monitoring system the Cacti system according to the host computer information and the host computer template, adding the created instance to a node tree corresponding to the node information, determining a to-be-monitored port of the created instance in the node tree based on the host computer information, calling a graph template that matches the port, and creating a port graph corresponding to the port for the created instance, and collecting real-time data of the port and drawing the collected real-time data into the port graph in the non-transitory memory, etc. amount to "significantly more" than the judicial exception.
In a very simplified, non-limiting example, if host computers in a CDN (Content
Delivery Network) need to monitor, the method can use a monitoring device disposed in the server and including a processor and a non-transitory memory, to obtain the node information of a target node and the host computer information of a target host computer in the target node by accessing a resource server in the CDN. An instance of the target host computer may be then created through matching a template corresponding to the host computer. After the instance of the target host computer is created, the created instance may be added to a node tree corresponding to the target host computer. In order to monitor the status of each port of the target host computer by way of a graph, to-be-monitored ports for the created instance may be determined, and a port graph may be created for each port by calling a graph template that matches the port. The port graph may be configured to receive real-time data of the port, and display the collected real-time data by way of a graph, to allow an administrator to monitor the target host computer. As can be seen from the above, through an approach of pre-writing each step to the preset script, the port graphs may be created automatically and in batch for a large number of host computers, which solves the problem of inefficiency caused by human manipulation while also avoiding errors caused by human manipulation. Thus, the efficiency and accuracy of host computers monitoring are improved.
Accordingly, amended claim 1 amounts to "significantly more" than the judicial
exception.

The examiner respectfully disagrees.
Specifically, see response to argument 1] above.
Per applicant’s arguments 1] and 2] above and per entered amendments (A.NE & CLM 3/11/22), examiner concluded under Step 2A, Prong Two that overlaps with Step 2B that additional element(s) is/are were insignificant extra-solution activity. That is, 
This judicial exception is not integrated into a practical application because the additional step of collecting real-time data amounts to no more than mere instructions to apply the exception using generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim(s) as a whole, looking at the elements individually and in combination, does not integrate the abstract idea into a practical application. Furthermore, automating human activity (see IFW [0002-3] – cited by applicant Remarks 12/8/21, pg 10 and see this A.NE Remarks 3/11/22) using the Cacti tool is mere instructions to implement the abstract idea on a computer (see MPEP 2106(f)) and, furthermore, per IFW [0008] the “technical solution” solves the problem of inefficiency caused by human manipulation while also avoiding errors caused by human manipulation that is not a technological improvement but, instead, solves a human inefficiency problem. Furthermore, IFW [0008] the “technical solution” solves the problem of inefficiency caused by human manipulation while also avoiding errors caused by human manipulation that is not a technological improvement but, instead, solves a human inefficiency problem.
In other words, per applicant’s own specification and arguments, claimed invention does not provide a specific technical solution over prior systems and does not provide an improved technical network monitoring. Therefore, the claim as a whole does not integrate the mental process into a practical application. Accordingly, claim(s) recite an abstract idea (Step 2A Prong Two, Step 2B). The claim(s) is/are ineligible .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNE SISON/Primary Examiner, Art Unit 2455